Citation Nr: 0512884	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  98-15 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an original disability evaluation in excess of 
30 percent for residuals of mandible fracture with 
temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1947 to June 1956.  

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1998 rating 
decision of the Boston, Massachusetts, Department of Veterans 
Affairs (VA) Regional Office (RO).  That rating decision, in 
pertinent part, continued the noncompensable initial 
evaluation of the veteran's service connected residuals of 
mandible fracture with temporomandibular joint dysfunction.

The appellant appeared at a hearing before the undersigned 
Veterans Law Judge in Boston, Massachusetts, in May 2000.  A 
transcript of that hearing has been associated with the 
record on appeal.

In September 2000, the Board remanded the claim for 
additional development.  Subsequently, an August 2002 rating 
action increased the initial evaluation of the veteran's 
residuals of mandible fracture with temporomandibular joint 
dysfunction to 30 percent disabling.  The veteran continued 
to disagree with that evaluation.

In January 2003, the Board ordered additional development of 
the claim, and in January 2004 it was again remanded.  
Subsequently, a February 2005 rating action continued the 30 
percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent for his service connected residuals of 
mandible fracture with temporomandibular joint dysfunction.  
The Board notes that the veteran last underwent a VA 
examination of this disability in May 2001.

In April 2005, the Board received a statement from the 
veteran's treating physician at the VA Medical Center in 
Northampton, Massachusetts.  This evidence was not 
accompanied by a waiver of RO consideration.  The VA 
physician indicated that the veteran's service connected jaw 
disability was "causing difficulty in chewing and had been 
interfering in his daily routine activities.  He was recently 
evaluated and he was found to have deterioration in his 
symptoms."

In light of the foregoing, the Board is of the opinion that 
all records of VA treatment of the veteran dated since 
February 2005 should be obtained, and the veteran should be 
scheduled for a VA examination to evaluate the current 
severity of his service connected mandible fracture residuals 
with temporomandibular joint dysfunction.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all treatment 
records of the veteran dated since 
February 2005 from the West Haven, 
Connecticut, and Northampton, 
Massachusetts, VA Medical Centers.  All 
records obtained should be associated with 
the claims folder.  

2.  Following the above, the RO should 
schedule the appellant for a VA dental 
examination to determine the nature and 
extent of impairment caused by his jaw 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examining oral surgeon 
in conjunction with the requested 
examination.  The examiner should indicate 
in his/her report whether the claims 
folder was provided in conjunction with 
the examination and reviewed in its 
entirety.  Appropriate diagnostic tests 
and studies deemed necessary by the 
examiner to render the opinions requested, 
and to assess the severity of this 
disability should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  

In addition, the examiner should be 
specifically requested to proffer an 
opinion as to the following: (1) determine 
to what exact degree the appellant could 
open his mouth without pain, i.e., range 
of motion test results in millimeters, (2) 
to comment on whether there was any 
additional limitation of motion due to 
pain, and if so, the degree of such 
additional limitation.

Moreover, the examination report must 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use and provide an opinion as to how 
these factors result in any additional 
functional loss based on limitation of 
motion and/or other function.  If the 
appellant describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare- ups.  The examiner 
should provide complete rationale for all 
conclusions reached.

3  After the development requested has 
been completed, the RO should readjudicate 
the issue on appeal with consideration 
given to all of the evidence of record, 
including any additional evidence obtained 
as a result of this remand, as well as the 
evidence submitted by the veteran to the 
Board in April 2005.  The readjudication 
of the increased rating claim should 
include consideration of all applicable 
laws and regulations and applicability of 
"staged" ratings (Fenderson v. West, 12 
Vet. App. 119 (1999)).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

No action is required of the veteran until he is notified by 
the RO; however, the appellant is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




